IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
NORTHERN DIVISION

 

ROBIN SUTTON
Plaintiff

vs. No, 3:20-cv-495
JURY DEMANDED
KROGER CO.

STORE NO. K026
Registered Agent:
CORPORATION SERVICES COMPANY
2909 Poston Ave.
Nashville, TIN 37203-1312
Defendant,

NOTICE OF REMOVAL

Comes now the defendant, Kroger Limited Partnership I (“Kroger”), incorrectly sued as
“Kroger Co, Store No. K026,” by and through counsel, pursuant to 28 U.S.C.A. § 1441, et seq. and the
Federal Rules of Civil Procedure and hereby gives notices of its intent to remove the above-styled cause
of action to the United States District Court for the Eastern District of Tennessee. For cause, the
defendant would show the following:

1, The above styled-cause of action was commenced by the plaintiff filing a complaint on
or about October 5, 2020, in the Circuit Court of Sevier County, Tennessee. (exhibit A, attached
hereto). The defendant was served on October 19, 2020, and less than thirty (30) days prior to filing this
Notice. (exhibit A).

2. _PlaintifPs complaint asserts a personal injury claim for civil damages against the
defendant. ‘The plaintiff alleges that she was injured when she slipped and fell while on the defendant’s

ptemises. ‘The plaintiff alleges that the defendant was negligent in maintaining its premises in a safe

Case 3:20-cv-00495-JRG-HBG Document1 Filed 11/17/20 Pagelof3 PagelD#: 1

 
condition. The plaintiff seeks damages in the amount of Two Hundred Forty Thousand Dollars
($240,000.00).

3. Plaintiff is and alleged to be a citizen and resident of Tennessee, The named defendant,
Kroger Co., is an Ohio corporation doing business in the State of Tennessee. ‘The correct defendant,
Kroger Limited Partnership I, is an Indiana partnership doing business in the State of Tennessce.

4. As a result of the complete diversity of citizenship of the parties, and the fact that the
plaintiff has sued the defendant in the amount, exclusive of interest and costs, exceeding Seventy-Five
Thousand Dollars ($75,000.00), the defendant avers that pursuant to 28 U.S.C.A. § 1441, et sea, it is
entitled to have this action removed to this Honorable Court.

5. Less than thitty (30) days have elapsed since the defendant was served with a summons
and a copy of the complaint in the above-styled cause of action.

WHEREFORE, based on the foregoing, the defendant hereby submits this notice of removal of
the above-styled cause of action from the Circuit Court of Sevier County, Tennessee, to the United

States District Court for the Eastern District of Tennessee, Northern Division.
Respectfully submitted:

/s/ Federico A. Flores

CLINT J. WOODFIN, BPR# 016346
FEDERICO A. FLORES, BPR #029806
Attorneys for Defendant Kroget Limited
Partnership I

Spicer Rudstrom, PLLC

800 S. Gay Street, Suite 1400

Knoxville, Tennessee 37929

(1): (865) 673-8516

(F): (865) 673-8972

2
Case 3:20-cv-00495-JRG-HBG Document1 Filed 11/17/20 Page2of3 PagelD #: 2
CERTIFICATE OF SERVICE

I hereby certify that on November 17, 2020 the Clerk of Court was requested to file a copy
of the foregoing corporate disclosure statement. Notice of this filing will be sent by operation of the
Court’s electronic filing system to all parties indicated on the electronic filing receipt. All other

patties will be served by regular U.S. mail. Parties may access this filing through the Coutt’s
electronic filing system.

James A. H. Bell
Jacob Feuer

"Phe Law Offices of James A. H. Bell, P.C.
10 Emory Place

Knoxville, TIN 37917

/s/ Fedetico A. Flores
Federico A. Flores, BPR #029806

3 ,
Case 3:20-cv-00495-JRG-HBG Document1 Filed 11/17/20 Page'3of3 PagelD #: 3

 
